Case 4:21-cv-00406-SDJ Document 1-3 Filed 05/28/21 Page 1 of 8 PageID #: 13




                  EXHIBIT 2




                                                          Exhibit 2

                                                                      Page 6
Case 4:21-cv-00406-SDJ Document 1-3 Filed 05/28/21 Page 2 of 8 PageID #: 14
                                                                                  Filed: 4/28/2021 3:46 PM
                                                                                  Lynne Finley
                                                                                  District Clerk
                                                                                  Collin County, Texas
                                                                                  By Claudia Gomez Deputy
                                                                                  Envelope ID: 52922911

                                                CAUSE NO. 296-02231-2021

PEGGYLOAR                                                §      TN THE DISTRICT COURT
                                                         §
                                                         §
vs.                                                      §           JUDICIAL DISTRICT
                                                         §
BEST BUY STORES, L.P. AND                                §
BEST BUY TN ITS ASSUMED                                  §
AND COMMON NAME                                          §      COLLIN COUNTY, TEXAS

                                            PLAINTIFF'S ORIGINAL PETITION

           Plaintiff Peggy Loar ("Plaintiff') files this Original Petition complaining of Defendants

Best Buy Stores, L.P. and Best Buy in its Assumed and Common Name ("Defendants") and for

cause of action states the following:

                                              DISCOVERY CONTROL PLAN

1.         Pursuant to Rules 190.1 and 190.3 of the Texas Rules of Civil Procedure, Plaintiff states

           that discovery in this cause is intended to be conducted under Level 3.

                                                    JURY DEMAND

2.         Pursuant to Rules 216 and 217 ofthe Texas Rules of Civil Procedure, Plaintiff requests a

          jury trial of this matter. Accordingly, Plaintiff tendered the proper jury fee with the filing

           of Plaintiffs Original Petition.

                                                      PARTIES

3.         Plaintiff Peggy Loar is an individual residing in Collin County, Texas. The last three

           digits of her driver's license are 330 and the last three digits of her social security number

           are 461.

4.         Defendant Best Buy Stores, L.P. an entity doing business in this state and may be served

           through its registered agent CT Corporation System at 1999 Bryan St., Ste. 900, Dallas,

Plaintifrs Original Petition -Page I of 7




                                                                                                     Page 7
Case 4:21-cv-00406-SDJ Document 1-3 Filed 05/28/21 Page 3 of 8 PageID #: 15




           Texas 75201.

5.         Defendant Best Buy in its Assumed and Common Name an entity doing business in this

           state and may be served through its registered agent CT Corporation System at 1999

           Bryan St., Ste. 900, Dallas, Texas 75201.

                                            VENUE AND JURISDICTION

6.         Venue is proper in this Court by virtue of Tex. Civ. Prac. & Rem. Code § 15.002(a).

           Furthermore, this Court has jurisdiction in that the damages being sought are within the

           jurisdictional limits of this Court.

                                               ASSUMED NAMES

7.         Pursuant to TEX. R. CIV. P. 28, Plaintiff hereby gives all Defendants notice that they are

           being sued in all of its business, common, trade, or assumed names regardless of whether

           such businesses are partnerships, unincorporated associations, individuals, entities, and/or

           private corporations. Plaintiff hereby demands that upon answering this suit, Defendants

           answer in its correct legal name(s) and assumed name(s).

                                                    FACTS

8.         This lawsuit is based on an incident occurring on or about August 25, 2018 at Best Buy

           located at 8700 Preston Rd Ste 111, Plano, Texas 75024 (hereinafter referred to as "The

           Premises").

9.         At the time of The Incident, Defendants were the owners and/or possessors of the

           Premises.

I 0.       At the time of the incident, Plaintiff was lawfully on the Premises as a business patron

           invitee and the Defendants owed a duty to protect her from the condition made the basis

Plaintifrs Original Petition -Page 2 of 7




                                                                                                 Page 8
Case 4:21-cv-00406-SDJ Document 1-3 Filed 05/28/21 Page 4 of 8 PageID #: 16




           of this lawsuit (herein referred to as "The Incident").

11.        At the time of the incident, Plaintiff was shopping for home appliances at the Best Buy in

           question. There was a product display platform that was empty and was approximately 3

            inches tall making it impossible for Plaintiff to identify while browsing the appliances.

           Plaintiff tripped over the empty product display platform, fell and was severely injured.

           Defendant's employees' failed to properly identify this hazardous condition posed to its

           customers and Plaintiff. Through Defendant's employees' negligent actions, the unsafe

           condition was created by leaving an empty display platform on the store floor and not

           properly warning store patrons of it.

12.        The Incident was proximately caused by the existence of a condition on the premises that

           was unreasonably dangerous and constituted an unreasonable risk of harm.

13.        Defendants knew or should have known of the danger such condition posed and failed to

           warn Plaintiff of the danger.

14.        Plaintiff did not have actual knowledge of the danger.

15.        Plaintiff suffered severe and life altering injuries and damages.

                                             CAUSES OF ACTION

                              Negligence (Negligent Activity) and Premises Liability

16.        At the time of the Incident, Defendants were the owners and/or possessors of The

           Premises.

17.        Plaintiff was an invitee of Defendants. Defendants owed Plaintiff a duty to protect her

           from the condition made the basis ofthis suit.

18.        At the time of The Incident, Plaintiff was on the premises of Defendant when Plaintiff


Plaintiff's Original Petition -Page J of 7




                                                                                               Page 9
Case 4:21-cv-00406-SDJ Document 1-3 Filed 05/28/21 Page 5 of 8 PageID #: 17




           tripped over and empty product display platform, fell, and was severely injured. This

           empty product display platform, coupled with the lack of a warning, posed an

           unreasonable risk of harm.          Defendants knew or should have known about this

           unreasonable risk of harm. Defendants created and/or failed to timely and appropriately

           remedy the hazard which caused Plaintiffs injuries. Defendant failed to adequately warn

           Plaintiff of the unreasonably dangerous condition and failed to make the condition

           reasonably safe.

19.        On the occasion m question, Defendants acting through its agents, servants, and/or

           employees who were at all times acting within the course and scope of their employment

           committed acts and/or omissions that constituted negligence which proximately caused

           the incident in question; to wit:

           a.         In failing to maintain the premises in question in safe condition and free of
                      hazards to Plaintiff and other invitees on the premises;
           b.         In failing to warn invitees, including the Plaintiff of the dangerous condition of
                      the premises in question;
           c.         In failing to properly inspect the premises in question to discover the
                      unreasonably dangerous condition created by the condition in question;
           d.         In failing to properly train its agents, servants, and/or employees regarding the
                      proper manner in which to make the premises reasonably safe;
           e.         In failing to implement proper policies, rules, and/or procedures to make its
                      premises reasonably safe;
           f.         In failing to enforce proper policies, rules, and/or procedures to make its premises
                      reasonably safe; and
           g.         In failing to give adequate warnings to its consumers.

20.        Each of the foregoing acts or omissions, singularly or in combination with others,

           constituted negligence and/or a violation of the listed duties, which proximately caused

           the incident at bar and Plaintiffs injuries and damages.

                                      PERSONAL INJURIES AND DAMAGES


Plaintifrs Original Petition -Page 4 of 7




                                                                                                   Page 10
Case 4:21-cv-00406-SDJ Document 1-3 Filed 05/28/21 Page 6 of 8 PageID #: 18




21.        As a result of Defendants' negligent actions, Peggy Loar suffered personal injuries.

           Consequently, Peggy Loar seeks recovery of the following damages:

           a.         Medical Expenses: Peggy Loar incurred bodily injuries which were caused by
                      The Collision and Peggy Loar incurred medical expenses for treatment of such
                      injuries. Peggy Loar believes that, in reasonable medical probability such injuries
                      will require the need for future medical care.

           b.         Loss of Earning Capacity: Peggy Loar lost earnings as a result of the personal
                      injuries sustained in The Collision. Peggy Loar reasonably believes that such
                      injuries will diminish Peggy Loar's earning capacity in the future.

           c.         Physical Pain: Peggy Loar endured physical pain as a result of the personal
                      injuries sustained in The Collision and reasonably anticipates such pain will
                      continue in the future.

           d.         Mental Anguish: Peggy Loar endured mental anguish as a result of the personal
                      injuries sustained in The Collision and reasonably anticipates such mental anguish
                      will continue in the future.

           e.         Disfigurement: Peggy Loar endured disfigurement as a result of the personal
                      injuries sustained in The Collision and reasonably anticipates such will continue
                      in the future.

           f.         Impairment: Peggy Loar endured physical impairment as a result of the personal
                      injuries sustained in The Collision and reasonably anticipates such in the future.

                                              AGGRAVATION

22.        In the alternative, if it be shown that the Plaintiff suffered from any pre-existing injury,

           disease and/or condition at the time of the incident made the basis of the lawsuit, then

           such injury, disease and/or condition was aggravated and/or exacerbated by the

           negligence ofthe Defendants.

                                            U.S. LIFE TABLES

23.        Notice is hereby given to the Defendants that Plaintiffs intend to use the U. S. Life Tables

           as published by the Department of Health and Human Services - National Vital Statics


Plaintifrs Original Petition -Page 5 of 7




                                                                                                  Page 11
Case 4:21-cv-00406-SDJ Document 1-3 Filed 05/28/21 Page 7 of 8 PageID #: 19




           Report in the trial of this matter. Plaintiff requests that this Honorable Court take judicial

           notice of those rules, regulations, and statutes of the United States and the State of Texas,

           pursuant to Texas Rule of Evidence 20 I and 1005.

                                            RELIEF SOUGHT

24.        Pursuant to Texas Rules of Civil Procedure 193.7, notice is hereby given of the intention

           to use any of the documents exchanged and/or produced between any party during the

           trial of this case. All conditions precedent to Plaintiffs right to recover the relief sought

           herein have occurred or have been performed.

25.        As required by Rule 47(b), Texas Rules of Civil Procedure, Plaintiff states that the

           damages sought are in an amount within the jurisdictional limits of this Court.            As

           required by Rule 47(c), Texas Rules of Civil Procedure, Plaintiff states that Plaintiff

           seeks monetary relief of over $250,000 but less than $1,000,000. As discovery takes

           place and testimony is given, Plaintiff will be in a better position to give the maximum

           amount of damages sought.

26.        Plaintiff requests that Defendants be cited to appear and answer and that this case be tried

           after which Plaintiff recover:

           a.         Judgment against Defendants for a sum within the jurisdictional limits of this
                      Court for the damages set forth herein;
           b.         Pre-judgment interest at the maximum amount allowed by law;
           c.         Post-judgment interest at the maximum rate allowed by law;
           d.         Costs of suit; and
           e.         Such other and further relief to which Plaintiff may be justly entitled.




Plaintiffs Original Petition -Page 6 of 7




                                                                                                  Page 12
Case 4:21-cv-00406-SDJ Document 1-3 Filed 05/28/21 Page 8 of 8 PageID #: 20




                                            Respectfully submitted,

                                            REYES   I   BROWNE   I REILLEY


                                             Is/ Spencer P. Browne
                                            Spencer P. Browne
                                            State Bar No. 24040589
                                            Hussain Ismail
                                            State Bar No. 24087782
                                            8222 Douglas Avenue, Suite 400
                                            Dallas, TX 75225
                                            (214) 526-7900
                                            (214) 526-7910 (FAX)
                                            spencer@reyeslaw.com
                                            hussain@reyeslaw .com

                                            ATTORNEYS FOR PLAINTIFF




Plaintiffs Original Petition -Page 7 of 7




                                                                             Page 13
